Proceeding pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this proceeding challenging a determination finding him guilty of violating the prison disciplinary *874rule that prohibits possession of contraband. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Saunders v Goord, 289 AD2d 649 [2001]).
Cardona, P.J., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.